163 S.W.3d 517 (2005)
Warren BENNING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84775.
Missouri Court of Appeals, Eastern District, Division Two.
May 3, 2005.
Amanda R. Schehr, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., CLIFFORD H. AHRENS, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Warren Benning ("Movant") appeals from the Judgment and Order of the Circuit Court of St. Charles denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his appeal, Movant contends that the motion court erred when it denied his Rule 29.15 motion without an evidentiary hearing because Movant pleaded facts which, if true, would warrant post-conviction relief based upon ineffective assistance of trial counsel.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).